lesNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-6, 8-10 are pending
3.	Claims 1, 8 are amended.
4.	Claim 7 is canceled.
Claim 1-6, 8-10 are rejected

Response to Arguments
Applicant’s arguments, see reply filed, filed 2/23/2021, with respect to the rejection(s) of claim(s) 1, 8,9,10 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Koodli, Olvera and Vikberg.
Applicant argues that Koodli and Olvera does not teach “the communicator is configured to receive a signal” 
The office respectfully disagree by replying as follow: looking at applicant specification the communicator is described in the specification as filed in [0097] and fig.8 component 815 as part of the base station and Koodli shows in fig. 13 step 364 an eNB receiving an erab.
.

Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 1-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koodli et al. (US-PG-PUB 2011/0075675 A1) hereinafter Koodli and in view of Olvera-Hernandez et al. (US-PG-PUB 2013/0089076 A1) hereinafter Olvera and in view of Vikberg et al. (US-PG-PUB 2016/0073450 A1).
Application is about wireless communication system, communication apparatus and base stations and is show in fig. 11

    PNG
    media_image1.png
    588
    878
    media_image1.png
    Greyscale

The primary reference Koodli is about providing services at a communications network edge and is shown in fig. 13

    PNG
    media_image2.png
    1018
    915
    media_image2.png
    Greyscale


The secondary reference Olvera-Hernandez et al.  is about local/remote IP traffic access and selective IP traffic offload service continuity and is shown in fig. 3

    PNG
    media_image3.png
    1018
    915
    media_image3.png
    Greyscale





The third reference Vikberg is about selection of radio access technology and is shown in fig. 5 

    PNG
    media_image4.png
    442
    636
    media_image4.png
    Greyscale


As to claim 1.     As to claim 1.    Koodli teaches   wireless communications system (Koodli fig. 13 a wireless communication system) comprising:
a plurality of terminals (Koodli fig. 13, 110a, 110b i.e. a plurality of terminals);
one or more base stations to which the plurality of terminals are connected (Koodli fig. 13 enb 112 i.e. a base station connected to 110 a and 110b); and
a communications apparatus (Koodli fig. multiple communications apparatus) comprising: 
(Koodli fig. multiple communications apparatus and communication taking place between Ues and base station), wherein
for each of the plurality of terminals that receive a service from a 
network (Koodli fig. 13 and [0109] an initial attach procedure between network and Ues. i.e. terminals) where a target terminal which is one of the plurality of terminals receives the service from the network (Koodli fig. 13, Ue 110a and 110b),
the communicator is configured to receive a signal which requests 
establishment of a bearer between the target terminal and the communications apparatus ( looking at applicant specification fig.8  the communicator implemented via an interface which is part of the base station therefore  Koodli [0111] a modify bearer request i.e. a signal being sent by an MME to a eNB), and
the signal includes information (Koodli fig. 13 [0111] an identifier identifying a eNB), the information enabling identification 
of a base station to which the target terminal is connected (Koodli fig. 13 [0111] an identifier identifying a eNB), and thereby enabling configuration of a path including a case of bypassing the communications apparatus while passing through the one or more base stations to which the plurality of terminals are connected (Koodli [0114] [0115] an e-rab modify request based on which a tunnel being updated thereby avoiding forwarding of traffic to the PGW); and
a processor (Koodli [0027] a processor).
configured to control configuring the path used for data 
transmission and reception between the plurality of terminals (Koodli fig. 13, 366 two Ues communicating with each other i.e. one of the Ue is a target terminal).

However Olvera from a similar field of endeavor teaches enabling configuration of a path including a case of bypassing (Olvera [0130] a path which include bypassing SGW while passing through HeNB and see fig.3),
	Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Olvera and the teaching Koodli to use signaling to direct communication to bypass a gateway i.e. PGW as taught by Olvera. Because Olvera teaches a method of traffic offloading by ensuring IP continuity thus allowing for meeting of specific QOS requirement (Olvera [0003]-[0004]).
	The combination of Koodli and Olvera does not expressly teach “in an initial attach procedure of a non-access layer or a service request procedure of a non-access layer”
	However Vikberg from a similar field of endeavor teaches “in an initial attach procedure of a non-access layer or a service request procedure of a non-access layer... the communicator is configured to receive a signal (Vikberg fig. 5 step 1 and 10 see also [0045]-[0047]  during an initial attach procedure of a NAS an eNB receiving an erab signal).
	Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Vikberg and the combined teaching of Koodli and Olvera to use an Erab message during an initial message in order to arrive at applicant goal. Because Vikberg teaches a method of (Vikberg [0021]).

As to claim 2. The combination of Koodli, Olvera and Vikberg teaches all the limitations of the parent claim 1,
Koodli teaches wherein the communications apparatus is configured to identify the base station to which the target terminal is connected (Koodli fig. 13 [0111] an identifier identifying a eNB), based on an identifier of the base station to which the target terminal is connected (Koodli fig. 13 [0111] an identifier identifying a eNB), included in the received signal requesting configuration of a bearer (Koodli [0111] a modify bearer request i.e. a signal being sent).

As to claim 3.    The combination of Koodli, Olvera and Vikberg teaches all the limitations of the parent claim 1,
Koodli teaches wherein the communications apparatus transmits control information for configuring the path (koodli  [0044] control information included in message) stored to a signal requesting configuration of an individual bearer for a first terminal among the plurality of terminals (Koodli [0111] a modify bearer request i.e. a signal being sent).

As to claim 4. The combination of Koodli, Olvera and Vikberg teaches all the limitations of the parent claim 3, 
(Koodli fig. 13 [0111] an identifier identifying a eNB), to which data from the first terminal is to be delivered by an apparatus between the communications apparatus and the first terminal (Koodli fig. 13 [0111] an identifier identifying a eNB and fig.13 and 366 an eNB between two Ues).

As to claim 5. The combination of Koodli, Olvera and Vikberg teaches all the limitations of the parent claim 3, 
Koodli teaches the path includes a plurality of gateways configured to transmit the data from the first terminal to a second terminal different from the first terminal among the plurality of terminals (koodli fig. 13 358 and [0106]) and, transmits and receives the data from the first terminal (Koodli fig. 13, 366 communication between two Ues)
The combination of Koodli and Vikberg does not teach the control information for configuring the path includes information instructing to switch a gateway that is among the plurality of gateways 
However Olvera from a similar field of endeavor teaches the control information for configuring the path includes information instructing to switch a gateway that is among the plurality of gateways (Olvera [0130] a path which include bypassing SGW while passing through HeNB and see fig.3 and [0129] a bearer modification procedure Sxx which is interpreted as control signal  ),
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Olvera and the (Olvera [0003]-[0004]).

As to claim 8.   Koodli teaches   A communications apparatus comprising (Koodli fig. 13 a wireless communication system having Ues and eNB) comprising:
for each of a plurality of terminals that receive a service from a network (Koodli fig. 13 enb 112 i.e. a base station connected to 110 a and 110b);
in an initial attach procedure of a non-access layer or a service request procedure of a non-access layer where a target terminal which is one of the plurality of terminals receives the service from the network (Koodli fig. 13 and [0109] an initial attach procedure between network and Ues. i.e. terminals),
and
a communicator (Koodli fig. multiple communications apparatus and communication taking place between Ues and base station), wherein
for each of the plurality of terminals that receive a service from a 
network (Koodli fig. 13 and [0109] an initial attach procedure between network and Ues. i.e. terminals) where a target terminal which is one of the plurality of terminals receives the service from the network (Koodli fig. 13, Ue 110a and 110b),
the communicator is configured to receive a signal which requests establishment of a bearer between the target terminal and the communications apparatus (Koodli [0111] a modify bearer request i.e. a signal being sent), and
 (Koodli fig. 13 [0111] an identifier identifying a eNB), the information enabling identification 
of a base station to which the target terminal is connected (Koodli fig. 13 [0111] an identifier identifying a eNB), and thereby enabling configuration of a path including a case of bypassing the communications apparatus while passing through the one or more base stations to which the plurality of terminals are connected (Koodli [0114] [0115] an e-rab modify request based on which a tunnel being updated thereby avoiding forwarding of traffic to the PGW); and
a processor configured to control configuring the path used for data 
transmission and reception between the plurality of terminals (Koodli [0027] a processor).
Koodli does not expressly enabling configuration of a path including a case of bypassing 
However Olvera from a similar field of endeavor teaches enabling configuration of a path including a case of bypassing (Olvera [0130] a path which include bypassing SGW while passing through HeNB and see fig.3),
	Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Olvera and the teaching Koodli to use signaling to direct communication to bypass a gateway i.e. PGW as taught by Olvera. Because Olvera teaches a method of traffic offloading by ensuring IP continuity thus allowing for meeting of specific QOS requirement (Olvera [0003]-[0004]).

	However Vikberg from a similar field of endeavor teaches “in an initial attach procedure of a non-access layer or a service request procedure of a non-access layer... the communicator is configured to receive a signal (Vikberg fig. 5 step 1 and 10 see also [0045]-[0047]  during an initial attach procedure of a NAS an eNB receiving an erab signal).
	Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Vikberg and the combined teaching of Koodli and Olvera to use an Erab message during an initial message in order to arrive at applicant goal. Because Vikberg teaches a method of radio bearer modification in order to provide efficient spectrum utilization (Vikberg [0021]).

As to claim 9.    Koodli teaches   A terminal comprising (Koodli fig. 13 a wireless communication system having Ues and eNB) comprising:
a communicator configured to communicate with a communications apparatus by way of a base station to which the terminal is connected (Koodli fig. 13 enb 112 i.e. a base station connected to 110 a and 110b); wherein
the communications apparatus receives a signal (Koodli fig. 13 and [0109] an initial attach procedure between network and Ues. i.e. terminals), where a target terminal which is one of a plurality of terminals receives a service from a network (Koodli fig. 13, 366 two Ues communicating with each other i.e. one of the Ue is a target terminal)
the signal requests establishment of a bearer between the target terminal and the communications apparatus (Koodli [0111] a modify bearer request i.e. a signal being sent), and
the signal includes information (Koodli fig. 13 [0111] an identifier identifying a eNB), the information enabling identification 
of a base station to which the target terminal is connected (Koodli fig. 13 [0111] an identifier identifying a eNB), and thereby enabling configuration of a path including a case of bypassing the communications apparatus while passing through the one or more base stations to which the plurality of terminals are connected (Koodli [0114] [0115] an e-rab modify request based on which a tunnel being updated thereby avoiding forwarding of traffic to the PGW); and
the communicator transmits and receives data with respect to the second terminal by the path configured between the terminal and the second terminal under control of the communications apparatus (Koodli [0027] a processor fig. 13, 366 two Ues communicating with each other i.e. one of the Ue is a target terminal) .
Koodli does not expressly enabling configuration of a path including a case of bypassing 
However Olvera from a similar field of endeavor teaches enabling configuration of a path including a case of bypassing (Olvera [0130] a path which include bypassing SGW while passing through HeNB and see fig.3),
(Olvera [0003]-[0004]).
The combination of Koodli and Olvera does not expressly teach “in an initial attach procedure of a non-access layer or a service request procedure of a non-access layer”
	However Vikberg from a similar field of endeavor teaches “in an initial attach procedure of a non-access layer or a service request procedure of a non-access layer... the communicator is configured to receive a signal (Vikberg fig. 5 step 1 and 10 see also [0045]-[0047]  during an initial attach procedure of a NAS an eNB receiving an erab signal).
	Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Vikberg and the combined teaching of Koodli and Olvera to use an Erab message during an initial message in order to arrive at applicant goal. Because Vikberg teaches a method of radio bearer modification in order to provide efficient spectrum utilization (Vikberg [0021]).

As to claim 10.     Koodli teaches A base station (Koodli fig. 13 a wireless communication system having Ues and eNB) comprising:
 (Koodli fig. 13 enb 112 i.e. a base station connected to 110 a and 110b); wherein
the communications apparatus receives a signal (Koodli fig. 13, 366 two Ues communicating with each other i.e. one of the Ue is a target terminal) 
where a target terminal which is one of a plurality of terminals receives a service from a network (Koodli fig. 13, 366 two Ues communicating with each other i.e. one of the Ue is a target terminal),
the communicator is configured to receive a signal which requests 
establishment of a bearer between the target terminal and the communications
 apparatus (Koodli [0111] a modify bearer request i.e. a signal being sent), and
the signal includes information (Koodli fig. 13 [0111] an identifier identifying a eNB), the information enabling identification of a base station to which the target terminal is connected (Koodli fig. 13 [0111] an identifier identifying a eNB), and thereby enabling configuration of a path including a case of bypassing the communications apparatus (Koodli [0114] [0115] an e-rab modify request based on which a tunnel being updated thereby avoiding forwarding of traffic to the PGW);
while passing through one or more base stations to which the plurality of terminals are connected (Koodli [0114] [0115] an e-rab modify request based on which a tunnel being updated thereby avoiding forwarding of traffic to the PGW); and
a processor (Koodli [0027] a processor), configured to control configuring the path used for data transmission and reception between the plurality of terminals (Koodli fig. 13, 366 two Ues communicating with each other i.e. one of the Ue is a target terminal).
Koodli does not expressly enabling configuration of a path including a case of bypassing 
However Olvera from a similar field of endeavor teaches enabling configuration of a path including a case of bypassing (Olvera [0130] a path which include bypassing SGW while passing through HeNB and see fig.3),
	Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Olvera and the teaching Koodli to use signaling to direct communication to bypass a gateway i.e. PGW as taught by Olvera. Because Olvera teaches a method of traffic offloading by ensuring IP continuity thus allowing for meeting of specific QOS requirement (Olvera [0003]-[0004]).
The combination of Koodli and Olvera does not expressly teach “in an initial attach procedure of a non-access layer or a service request procedure of a non-access layer”
	However Vikberg from a similar field of endeavor teaches “in an initial attach procedure of a non-access layer or a service request procedure of a non-access layer... the communicator is configured to receive a signal (Vikberg fig. 5 step 1 and 10 see also [0045]-[0047]  during an initial attach procedure of a NAS an eNB receiving an erab signal).
	Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Vikberg and the (Vikberg [0021]).

8.	Claim  6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koodli (US-PG-PUB 2011/0075675 A1) and in view of Olvera-Hernandez et al. (US-PG-PUB 2013/0089076 A1) hereinafter Olvera in view of Vikberg et al. (US-PG-PUB 2016/0073450 A1) and in view of Hirano et al. (US-PG-PUB 2012/0039323 A1) hereinafter Hirano.

As to claim 6.   The combination of Koodli, Olvera and Vikberg teaches all the limitations of the parent claim 1, 
The combination of Koodli, Olvera and Vikberg does not teach wherein at least one of the plurality of terminals transmits to the communications apparatus in the procedure for the target terminal to receive a service from a network, a signal requesting communication via the path, the communications apparatus provides control of configuring the path, based on the signal requesting communication via the path
However Hirano from a similar field of endeavor teaches at least one of the plurality of terminals transmits to the communications apparatus in the procedure for the target terminal to receive a service from a network (Hirano fig. 2 an initial connection request followed by a bearer set-up and 255 a connection set-up between Ue and network), a signal requesting communication via the path (Hirano fig. 2 an initial connection request followed by a bearer set-up and 255 a connection set-up between Ue and network),and
the communications apparatus provides control of configuring the path (Hirano fig. 2 a path being set-up based on a connection request), based on the signal requesting communication via the path (Hirano fig. 2 a path being set-up based on a connection request),
Therefore, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Hirano and the combined teaching of Koodli, Olvera and Vikberg to use signaling to direct communication to bypass a gateway. Because Hirano teaches a breakout technique by using the HeNB which can function as a proxy PGW when Ue is accessing locally and seamlessly switch the functionality back to PGW in the EPC when Ue is accessing remotely (Hirano [0003][0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VOSTER PREVAL/           Examiner, Art Unit 2412                                                                                                                                                                                             

/CHARLES C JIANG/           Supervisory Patent Examiner, Art Unit 2412